Hill, O. J.
1. A promissory note payable to the order of an agent of a corporation, both being specified by name in the note, is in legal effect payable to the corporation, but either the principal or the agent can maintain an action on it. Civil Code, §3037, par. 2; Martin v. Lamb, 77 Ga. 252 (3 S. E. 10).
'2. Where the defense to a note given for • fertilizers is that the packages of fertilizers did not have tags attached as required by law, the burden is on the defendant to prove the fact. Civil Code, §5160; Avera v. Tool, 74 Ga. 398; Lorentz v. Conner, 69 Ga. 761; Holt v. Navassa Guano Co., 114 Ga. 668 (40 S. E. 735).
3. Where some of the packages containing the fertilizers when received by the purchaser had tags attached, and the others had wire on them indicating that they had been tagged, the jury was authorized to believe that the law had been fully complied with by the manufacturer, as to all of the packages.
■4. No material error of law was committed, and there was evidence to support the verdict. Judgment affirmed.